Title: From Thomas Jefferson to William C. C. Claiborne, 3 May 1807
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Monticello May 3. 07.
                        
                        I have been informed from different quarters that judge Sprigg intended to resign his seat on the bench of
                            Orleans, which I learn with real regret, as I set high value both on his abilities and integrity. should he retire, I will
                            ask the favor of you to propose to him the inclosed commission: but should he not retire, I would pray you not to mention
                            that such a commission has been thought of; as I would by no means, if he has any dispositions to withdraw, fix them by
                            offering any other appointment. I find the judiciary of Orleans the most difficult to fill of any offices in the US. in
                            the event of mr Sprigg’s purposing to continue on the bench I will pray you to inform me of it that I may supply another
                            commissioner, & in the mean time to hold up the commission until called for by mr Cocke. I pray you to accept my
                            friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. Can any thing be done for Reibelt? I really feel for him and his family, and wish his information
                                & talents could be made useful in some situation to which they are fitted.
                        
                    